Fourth Court of Appeals
                                 San Antonio, Texas
                                      JUDGMENT
                                    No. 04-18-00366-CV

                          JOHN SAENZ & ASSOCIATES, P.C.,
                                    Appellant

                                             v.

              RGV PREMIER SCAN LLC, Esmeralda Ramirez and Eder Leal,
                                 Appellees

                 From the 406th Judicial District Court, Webb County, Texas
                            Trial Court No. 2016CVT000466 D4
                       Honorable Melissa Joy Garcia, Judge Presiding

     BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE MARTINEZ

        In accordance with this court’s opinion of this date, appellees’ motion to dismiss is
GRANTED, and this appeal is DISMISSED AS MOOT. We ORDER that costs of appeal are taxed
against Appellees RGV Premier Scan LLC, Esmeralda Ramirez, and Eder Leal.

      The request for attorney’s fees made in Appellees’ Reply to Appellant’s Response to
Motion to Dismiss Appeal is DENIED.

       SIGNED October 10, 2018.


                                              _________________________________
                                              Karen Angelini, Justice